DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 28 October 2021.
Claims 1, 7, 12, 18, 23, and 25 have been amended.
Claims 2, 6, 10, 13, 16, 22, 24, and 26-28 have been cancelled.
Claims 1, 3-5, 7-9, 11, 12, 14, 15, 17-21, 23, and 25 are currently pending and have been examined.

Allowable Subject Matter
Claims 1, 3-5, 7-9, 11, 12, 14, 15, 17-21, 23, and 25 are allowed.
Claims are renumbered as 1-18.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 7, 12, 18, 23, and 25 are allowed because a search of the prior art of record fail to anticipate or render obvious step of sending information related to the received uplink signals to the BBU via a fronthaul link; receiving a second part of the precoding coefficients from the BBU via the fronthaul link, the second part of the precoding coefficients being determined based on the sent information; combining the first part of the precoding coefficients with the second part of the precoding coefficients into a combined matrix of precoding coefficients for beamforming; precoding downlink signals of data received from the BBU using the combined matrix.
The closest art presented were U.S. PGPub. No. 20150358057 to Lindqvist et al. and U.S. PGPub. No. 20100150013 to Hara et al., where disclose the generating combining precoding of the downlink data signal for interference mitigation to specific 
For claims 2-5, 8, 9, 11, 13, 14, 15, 17, and 19-21, they depend on claims 1, 7, 12, and 18 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov